Lawton and Balio, JJ.
(dissenting). We respectfully dissent. Plaintiff through admissible evidence has raised questions of fact on both theories of liability, viz., that defendant Sisters of Charity Hospital (Hospital) was vicariously liable for the actions of its employee and that the Hospital was negligent in retaining the employee when it knew or reasonably should have known of the propensity of the employee to use his position to sexually abuse female patients. Where, as here, an employer places an employee in control of a patient, and the employee, while performing assigned duties, uses that opportunity to sexually abuse that patient, there may be liability on the part of the employer. Thus, if an employee’s duties require that a close personal relationship involving trust be established between the employee and a patient, it is not sufficient to state that acts of sexual abuse are outside the course of the employee’s employment (see, Cynthia S. v State of New York, 222 AD2d 1129; see generally, De Wald v Seidenberg, 297 NY 335, 338). In this instance, it was the duty of the employee, an orderly, to bathe the patient’s entire body. Moreover, the Hospital could have exercised control over the employee’s actions, i.e., bathing the patient. If, as alleged, the employee used that opportunity to sexually abuse the patient by wrong*891ful and improper touching, then the Hospital could be held liable. In a similar vein, a proprietor of a bar has been held liable for an assault of a patron by a bartender (see, Sims v Bergamo, 3 NY2d 531, 534-535; see generally, De Wald v Seidenberg, supra; Young Bai Choi v D & D Novelties, 157 AD2d 777, 778). Consequently, we would reverse the judgment and order and deny the motion of the Hospital. (Appeal from Judgment and Order of Supreme Court, Erie County, Howe, J.— Summary Judgment.) Present — Denman, P. J., Lawton, Wisner, Balio and Fallon, JJ.